Citation Nr: 1415408	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Indiana

THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, claimed as secondary to military sexual trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Des Moines, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before a Decision Review Officer (DRO) in May 2013, and before the undersigned Veterans Law Judge via videoconference in January 2014.  Copies of the hearing transcripts are of record.  


FINDINGS OF FACT

1.  An unappealed April 2009 rating decision denied service connection for PTSD.

2.  Evidence associated with the claims file since April 2009 is new and material and raises a reasonable possibility of substantiating the claim.  

3.  The probative medical evidence weighs against a finding that the Veteran meets the DSM-IV criteria for PTSD due to a verified stressor event during service, to include claimed military sexual assault.

4.  The Veteran does not have an acquired psychiatric disability that is etiologically related to her active military service, to include claimed personal assault.
CONCLUSIONS OF LAW

1.  Evidence received since April 2009 rating decision is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311   (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Given the favorable disposition of the request to reopen this claim, all notification and development actions needed to fairly adjudicate that portion of the claim have been accomplished. 

Throughout her attempts to obtain service connection for a psychiatric disability, the Veteran was provided notice letters in September 2008, March 2009, and October 2011.  Collectively, these letters notified the Veteran of what information and evidence must be submitted to substantiate her claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  And after all notice was provided to the Veteran, her claim was then readjudicated by way of an SOC issued in October 2013.  She has therefore received all required notice concerning the claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting her in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs are unavailable; they have been lost or destroyed.  The RO made multiple searches for the records, but to no avail.  In a March 2009 Formal Finding, the RO concluded that further efforts to obtain the Veteran's STRs would be futile.  In cases where the STRs are unavailable, the Board has a heightened duty to assist the Veteran in the development of the claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The claims file does contain the Veteran's service personnel records, VA medical evidence, hearing transcripts, and the Veteran's contentions.

In addition, the Veteran was afforded pertinent VA examinations in August 2012 and October 2013, to address the medical questions raised in this case.  The Board finds that these VA examinations are adequate to decide the case, as will be discussed below.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the May 2013 DRO hearing and the January 2014 Board hearing via videoconference were in compliance with the provisions of Bryant.   Neither the Veteran nor her representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements speak to whether the Veteran has a current psychiatric disability and if so, whether it is related to her military service.  The hearing officers elicited information from the Veteran regarding her claimed military sexual assault.  As such, the Board finds that the DRO and VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, the RO, in an April 2009 rating decision, denied the Veteran's original service connection claim for PTSD based on the absence of a current diagnosis of PTSD.  The Veteran did not appeal the April 2009 decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013).  

The medical evidence received since the April 2009 rating decision includes additional VA medical evidence and hearing transcripts.  Notably, VA examination reports dated in August 2012 and October 2013 show a diagnosis of an anxiety disorder, NOS.  The RO in April 2009 did not consider whether a psychiatric diagnosis, other than PTSD, is related to military service.  Consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must incorporate all psychiatric symptoms, regardless of how those symptom are diagnosed or labeled.  Thus, the newly-submitted medical evidence relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The petition to reopen will be allowed.


Pertinent Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes psychosis.  See 38 C.F.R. § 3.309(a). However, the evidence does not show that the Veteran has ever been diagnosed with a psychosis.  The Veteran is therefore not entitled to presumptive service connection or service connection on a direct basis through continuity of symptomatology for psychosis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995). 
The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

The Veteran does not claim and there is no evidence otherwise showing that she engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  She has also not identified a stressor related to combat service or to fear of hostile military or terrorist activity.  Accordingly, none of the previously explained exceptions under section 3.304(f) apply.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

Rather, the stressor in this case concerns alleged personal or sexual assault.  If, as here, the claim for PTSD is based on an alleged personal assault, then evidence from sources other than the Veteran's records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  (The amendments to the PTSD regulation, found at 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010), redesignate the former subsection paragraph (f)(4) as (f)(5) governing PTSD claims based on in-service personal assault or military sexual trauma).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service." Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations, and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272. 

Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR, 11 Vet. App. at 399; and Patton, 12 Vet. App. at 279-280.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault. 

As noted above, the Veteran's STRs have unfortunately been lost or destroyed.  

Her service personnel records show that she entered military service in November 1956.  Her military occupational specialties included administrative duties.  Included in her service personnel records is a report showing that she failed the General Military Subjects Test (GMST) taken in December 1957.  She was discharged from the service under honorable conditions in June 1958.  The Veteran indicates that she was discharged early due to pregnancy.  

Post-service, the record shows that the Veteran experienced some depressive symptoms some years prior to a death in March 1996.  In November 1996, the Veteran was referred to a VA mental health clinic for depression.  In August 1997, major depressive disorder which complicated bereavement was diagnosed.

In November 2005, the Veteran was referred to a social worker by her primary care physician due to a positive PTSD screen.  The Veteran reported having nonconsensual sexual experiences while stationed at Camp Lejeune.  The social worker did not provide a diagnosis.  

Thereafter, in May 2011, the Veteran sought services to address her reported history of military sexual trauma.  A nurse practitioner conducted an interview and evaluation.  Axis I diagnosis was anxiety disorder, NOS, related to military sexual trauma; adjustment disorder with mixed anxiety and depressed mood.  See also August 2013 psychiatry note from same nurse practitioner.

According to a stressor statement received in October 2011, the Veteran reported that her stressful events occurred during service in approximately March 1957.

In August 2012, VA afforded the Veteran a mental health examination with a licensed psychologist.  It was noted that the Veteran's mental health history includes reports during a 2005 psychotherapy session of a military sexual assault.  The Veteran stated that she did not report the military sexual trauma and or undergo a physical examination at the time.  The psychologist noted review of the Veteran's December 1957 GMST results, but found that the Veteran's failing grade does not show a change in appraisal of her work functioning.  It was noted that the failure to be promoted is inconclusive because there are many potential reasons for scoring low on the GMST.  The August 2012 VA psychologist was unable to find any evidence to corroborate the Veteran's claimed military sexual trauma and concluded that the Veteran's anxiety disorder is less likely than not incurred in or caused by her military service.  The examiner also determined that the Veteran does not meet the full criteria for PTSD.  

During the May 2013 DRO hearing, the Veteran testified that after the claimed sexual assault she felt hat her performance in the military decreased.

The Veteran was afforded an additional VA examination in October 2013 by a different licensed psychologist who determined that the Veteran minimally met the criteria for an anxiety disorder, NOS, and did not meet the criteria for a diagnosis of PTSD.  The psychologist also found no relationship between the claimed military sexual trauma and her period of service, to include her failing GMST results.  The psychologist concluded that the claimed condition is less likely related to service.    

A competent and probative diagnosis of PTSD in accordance with DSM-IV criteria has not been shown.  The Board acknowledges positive PTSD screen in 2005 but such finding does not mean that the Veteran has met the full DSM-IV criteria for PTSD; it is a preliminary screening and nothing more.  The psychologists who conducted the August 2012 and October 2013 VA compensation examinations had the opportunity to fully interview the Veteran and administer the appropriate tests, and they determined that the Veteran does not meet the full criteria for a diagnosis of PTSD.  The August 2012 and October 2013 VA opinions are highly probative; they are based on adequate examinations and provide a clear conclusion supported by specific data in the record, with a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran diagnoses herself with PTSD and relate it to service, such evidence is not competent because the evidence does not show that he possesses the medical expertise required to render a medical diagnosis or link any diagnosis of PTSD to military stressors.  

The probative examination reports outweigh the prior positive PTSD screen and any lay assertions as to current psychiatric disability.  

Because the Board determined that the Veteran does not have the required DSM-IV diagnosis of PTSD, the question of whether she actually experienced the type of stressors during military service that she is alleging is ultimately inconsequential (regardless of the type and amount of evidence she needs to prove the occurrence of these claimed events).

The Board is also unable to attribute the post-service development of any diagnosed psychiatric disorder to the Veteran's military service.  Recognizing that the Veteran's STRs are unavailable, the remaining competent and probative evidence of record does not suggest that any acquired psychiatric disability had its onset in service or is otherwise related to service.  

While the Board finds that the Veteran is competent to state that she was the victim of a military sexual trauma during service, her allegations are inconsistent with the contemporaneous record.  She admits to not reporting the incidents or getting examined.  She points to her failing GMST grade as a marker of behavioral change; however, as noted by the August 2012 VA psychologist, there are many potential reasons for scoring low on the GMST.  The VA psychologists were unable to identify any clear markers suggestive of a military sexual trauma.  Even considering the GMST grade as a marker of behavioral change, the Board is unable to identify any more markers to help corroborate the Veteran's stressor.   

The Board also observes that he Veteran did not seek mental health treatment until 1996, and at that time she made no mention of a military sexual assault; rather her symptoms were attributed to her husband's failing health and subsequent death.  Even considering her report of having had depressive symptoms dealing with her spouse's illness for 11 prior years to his death, there is still a significant gap between the Veteran's service separation in 1958 and her first report of psychiatric symptoms.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's current psychiatric disability and service.  Although a VA nurse practitioner indicated in May 2011 and August 2013 psychiatry notes that the Veteran's anxiety disorder is related to the military sexual assault, the Board finds such opinion to be of no probative value.   This opinion appears to be based solely on the Veteran's unsubstantiated history.  See Reonal v. Brown, 5 Vet. App. 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  In addition, a bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  See also, Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  For these reasons, the nurse practitioner's opinion relating the Veteran's anxiety disorder to claimed military sexual assault is of no probative value.  
However, the Board finds highly probative the August 2012 and October 2013 VA opinions because as noted above, they are based on adequate examinations and provide a clear conclusion supported by specific data in the record, with a reasoned medical explanation connecting the two.  See Stefl, supra.  In addition, the two separate psychologists had the benefit of reviewing the Veteran's entire claims file which includes the opinion of the nurse practitioner, as well as the Veteran's contentions.  The August 2012 VA psychologist concluded that the Veteran's anxiety disorder is less likely related to her military service.  In addition, the October 2013 opinion is clearly against a finding of a nexus between the Veteran's current disability and service.  These probative opinions weigh heavily against the claim.  The record is also negative for evidence of a nexus between the adjustment disorder diagnosed during the appeal period and the Veteran's military service. 

Even with the heightened duty to assist and an increased obligation to consider the benefit-of-the-doubt doctrine, the preponderance of the evidence is against a finding of service connection for an acquired psychiatric disability, to include PTSD, an anxiety disorder, and adjustment disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas, supra. 

ORDER

The petition to reopen the claim is granted. To this extent, the appeal is allowed. 

As to the merits of the reopened claim, service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


